ACCEPTED
                                                                                      03-15-00461-CV
                                                                                              7399445
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                10/15/2015 4:25:00 PM
                                                                                    JEFFREY D. KYLE
                          APPELLATE DOCKET NO: 03-15-00461-CV                                  CLERK



 BROWN REAL ESTATE                         §                  THIRD DISTRICT
                                                                   RECEIVED IN
 VENTURES 5,                               §                 3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
     Cross-Appellant,                      §
                                                             10/15/2015 4:25:00 PM
                                           §              COURT   OF APPEALS
                                                                 JEFFREY D. KYLE
 v.                                        §                          Clerk
                                           §
 HDI PLASTICS, INC.,                       §                    AUSTIN, TEXAS
      Cross-Appellee.


                            NOTICE OF CHANGE OF NAME AND
                           ADDRESS FOR ATTORNEYS IN CHARGE
          PLEASE TAKE NOTICE that attorneys in charge in this appeal for

CYCLED PLASTICS, LTD., CYCLED PLASTICS MANAGEMENT, LLC,

ADAM MOSIER, MICHAEL LARGENT AND KENNETH BRIMMER, being M.

Matthew Williams and Glenn A. Brown, have joined in one law firm and that the

contact information for the these appellants' counsel is now as follows:

          M. Matthew Williams and Glenn A. Brown
          Leighton, Williams, Adkinson & Brown, PLLC
          12117 Bee Caves Road, Suite 3-240
          Austin, Texas 78738
          Telephone: (512) 322-2001
          Facsimile: (512) 322-0882

      Cross-Appellee HDI PLASTICS, INC. is not represented by counsel by
order of this Court dated September 29, 2015.




Notice of Change of Name and Address
                                                                           1
                                              Respectfully submitted,

                                              Leighton, Williams, Adkinson & Brown, PLLC
                                              12117 Bee Caves Road, Suite 3-240
                                              Austin, Texas 78738
                                              Telephone: (512) 322-2001
                                              Facsimile: (512) 322-0882




                                       By:
                                             M. Matthew Williams
                                             Texas State Bar No. 24047115
                                             matt@lwablaw.com
                                             Glenn Brown
                                             Texas State Bar No. 00796255
                                             glenn@lwablaw.com

                                             ATTORNEYS FOR CYCLED
                                             PLASTICS, LTD., CYCLED
                                             PLASTICS MANAGEMENT, LLC,
                                             ADAM MOSIER, MICHAEL
                                             LARGENT AND KENNETH
                                             BRIMMER




Notice of Change of Name and Address
                                                                                   2
                                       CERTIFICATE OF SERVICE

     I hereby certify that this NOTICE OF CHANGE OF NAME AND
ADDRESS FOR ITS ATTORNEYS IN CHARGE for APPELLATE DOCKET
NO: 03-15-00461-CV was served on the following parties via electronic file
manager through the following attorneys of record on October 15, 2015:

Via Electronic File Manager
Michael Deitch
The Deitch Law Offices
800 Rio Grande
Austin, TX 78701
512/474-1554
512/474-1579 (telecopy)
mike.d@dhpc-law.com (e-mail)
brian@dhpc-law.com (e-mail)




                                               __________________________
                                               M. Matthew Williams




Notice of Change of Name and Address
                                                                            3